In The
                             Court of Appeals
                    Seventh District of Texas at Amarillo

                                  No. 07-18-00445-CR


                            EX PARTE JAVIER ORDONEZ

                          On Appeal from the 69th District Court
                                  Moore County, Texas
                 Trial Court No. 3754W2, Honorable Ron Enns, Presiding

                                   January 29, 2019

                   ORDER OF ABATEMENT AND REMAND
                    Before CAMPBELL and PIRTLE and PARKER, JJ.


      Appellant Javier Ordonez appeals the denial of his petition for writ of habeas

corpus filed under article 11.072 of the Texas Code of Criminal Procedure.


      Appellant is represented by retained counsel. The appellate record was due on

January 3, 2019. The clerk’s record has been filed. However, on January 10, the reporter

notified the Court that appellant had not paid or made acceptable payment arrangements

for the reporter’s record. See TEX. R. APP. P. 35.3(b)(3). By letter of January 11, we

directed appellant to make acceptable payment arrangements for the reporter’s record by

January 18. Failure to do so, we advised, could result in the appeal being abated and

the cause remanded to the trial court for further proceedings. See TEX. R. APP. P.
37.3(a)(2). Appellant has not made payment arrangements for the reporter’s record to

date.


        Accordingly, we abate the appeal and remand the cause to the trial court for further

proceedings. See TEX. R. APP. P. 37.3(a)(2). Upon remand, the trial court shall utilize

whatever means it finds necessary to determine the following:


        (1)    whether appellant still desires to prosecute the appeal;

        (2)    if appellant desires to prosecute the appeal, whether appellant is entitled to
               have the reporter’s record furnished without charge;

        (3)    if appellant is not entitled to have the reporter’s record furnished without
               charge, the date appellant will make acceptable payment arrangements for
               the reporter’s record; and

        (4)    what orders, if any, should be entered to assure that the reporter’s record
               will be filed promptly and that the appeal will be diligently pursued.

        The trial court shall issue findings of fact and conclusions of law addressing the

foregoing subjects. Additionally, the trial court shall cause to be developed 1) a clerk’s

record containing the findings of fact and conclusions of law, and 2) a reporter’s record

transcribing the evidence and argument presented at any hearing held. The hearing

record shall be filed with the Clerk of this Court on or before February 28, 2019. Should

additional time be needed to perform these tasks, then same must be requested on or

before that date.


        It is so ordered.


                                                                Per Curiam


Do not publish.



                                              2